Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions - Rejoinder
Claims {1-10, 13-14} are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, and claims 21-22 directed a device having allowable subject matter of claims {1-10, 13-14}, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
STATUS OF CLAIMS
 	This office action considers Claims 1-10, 13-22 pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-10, 13-22 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first substrate and a second substrate opposite to each other; and at least one vertical thin film transistor disposed between the first substrate and the second substrate; wherein each vertical thin film transistor comprises: a first electrode, a semiconductor active layer, a second electrode, at least one insulating support, and a gate electrode sequentially disposed in a direction from the first substrate to the second substrate; and a first air gap is formed between the gate electrode and the second electrode of each vertical thin film transistor by the presence of the at least one insulating support” – as recited in claim 1.
Regarding independent claim 15: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a base substrate; and at least one pressure sensing unit disposed on the base substrate, wherein the pressure sensing unit comprises: a first substrate and a second substrate opposite to each other; and at least one vertical thin film transistor disposed between the first substrate and the second substrate; wherein each vertical thin film transistor comprises: a first electrode, a semiconductor active layer, a second electrode, at least one insulating support, and a gate electrode sequentially disposed in a direction extending from the first substrate to the second substrate; and a first air gap is formed between the gate electrode and the second electrode of each vertical thin film transistor by the presence of the at least one insulating support” – as recited in claim 15.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an interface; and a pressure sensor coupled to the interface; and wherein the pressure sensor comprises: a base substrate; and at least one pressure sensing unit disposed on the base substrate, wherein the pressure sensing unit comprises: a first substrate and a second substrate opposite to each other; and at least one vertical thin film transistor disposed between the first substrate and the second substrate; wherein each vertical thin film transistor comprises: a first electrode, a semiconductor active layer, a second electrode, at least one insulating support, and a gate electrode sequentially disposed in a direction extending from the first substrate to the second 
The most relevant prior art of references (US 20170016930 A1 to Qiu) – see Fig.1. However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 15 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 15, and 21 are deemed patentable over the prior art.
Claims (2-10, 13-14), (16-20) are allowed as those inherit the allowable subject matter from claims 1 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898